Citation Nr: 0639220	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.
	
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective February 5, 2002.  By a November 2004 
Decision Review Officer decision, the disability rating for 
the veteran's PTSD was increased from 30 to 50 percent 
disabling, effective February 5, 2002.  


FINDING OF FACT

Since February 5, 2002, the veteran's PTSD has been has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
have not been met since February 5, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from May 2002 to March 2005 show 
various PTSD symptoms, including guilt, hypervigilance, an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbance, nightmares, irritability, anxiousness, 
anger, anhedonia, isolation from others, inappropriate 
behavior, occasional suicidal ideations, and problems with 
memory and concentration.  

The veteran underwent VA psychiatric examinations in March 
2002, February 2003, and February 2004.  On VA examination in 
March 2002, the veteran reported experiencing difficulty 
sleeping related to combat-related nightmares, and stated 
that he had occasional suicidal and homicidal ideations.  
Mental status examination revealed a depressed and anxious 
mood.  His short-term memory was noted to be fair, and his 
thought process impaired.  He denied experiencing delusions 
or hallucinations.  His hygiene was noted to be fairly good.

With regard to his social history, the veteran reported that 
he had been married twice, and had one child from each 
marriage.  He maintained some contact with and provided 
financial assistance to the child from his second marriage, 
but had little contact with the child from his first 
marriage.  He was currently divorced but had two girlfriends.  
He reported that he preferred to spend time alone.  He 
described a history of impaired impulse control, stating that 
he had been involved in many fights in the past, but that he 
no longer involved himself in physical altercations due to 
his diabetes and orthopedic problems.  With regard to his 
occupational history, the veteran reported that he had worked 
for the United States Postal Service (USPS) for approximately 
19 years and was looking forward to retiring.  He reported 
that he occasionally had difficulty getting along with 
coworkers; on at least two occasions he had been physically 
separated from coworkers in order to avoid a physical 
altercation.

The examiner determined that the most appropriate diagnosis 
for the veteran was mild PTSD with underlying depression.  
Based upon the above symptoms, a GAF score of 60 related to 
PTSD was assigned.

On examination in February 2003, the veteran complained of a 
lack of energy, variable appetite and experiencing 
hopelessness.  He described experiencing weekly nightmares, 
flashbacks, and intrusive memories of being wounded and 
ambushed in Vietnam.  He described social isolation and 
feelings of estrangement, in addition to emotional numbing, 
an exaggerated startle response, anger outbursts and 
irritability, hypervigilance, and poor concentration.  He 
described an impaired impulse control, stating that he had 
recently engaged in domestic violence with his girlfriend.  
He denied having plans of suicide, and denied homicidal 
ideations.  Mental status examination revealed a depressed 
mood.  His speech was observed to be relevant, and normal in 
tone and latency.  Hallucinations, delusions, obsessive-
compulsive disorder, and formal thought disorders were not 
observed.  Insight and judgment were noted to be good.

With regard to his social history, the veteran reported that 
he was divorced but currently had a girlfriend, whom he had 
been dating for the past four to five years.  He stated he 
currently resided with his sister.  He denied having any 
hobbies, and described himself as a "couch potato."  He 
described himself as a "loner" who only had a couple of 
friends.  He stated that he did not belong to any clubs, 
churches, or any other organizations.  He denied drug use but 
stated that he occasionally "had a couple of beers" with 
his two friends.  With regard to his occupational history, 
the veteran reported that since the time of his last 
examination, he had received a letter of warning from the 
USPS due to conflict with his supervisor, with whom he could 
not "see eye to eye."  He stated that he had been working 
there for approximately 20 years and was looking forward to 
retiring.  He reported that he had recently had trouble at 
work due to orthopedic complaints and difficulty 
concentrating.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic PTSD.  However, the examiner 
noted that the veteran was able to maintain a few meaningful 
social relationships and was able to satisfactorily function 
on the job when he managed his anger.  Based upon the above 
symptoms, a GAF score of 55 was assigned.

Finally, on examination in February 2004, the veteran 
reported experiencing daily, chronic, and severe problems 
with anxiety, depression, irritability, muscle tension, 
panic, insomnia, fatigue, concentration, and hopelessness.  
He reported experiencing suicidal ideations several times per 
week.  He described frequent flashbacks and intrusive 
memories.  He stated that his symptoms were generally worse 
at this time of year because this was the time of year that 
he was wounded in Vietnam.  The veteran stated that he had 
been going to group therapy, which had helped him to better 
cope with his symptoms.  Mental status examination revealed a 
logical and linear thought process with content and speech 
appropriate and well-connected to the discussion.  His speech 
was well-modulated and non-pressured.  There was no evidence 
of delusions or hallucinations.  The veteran admitted to 
experiencing suicidal ideations but denied any plans.  The 
veteran's long-term memory was determined to be good, while 
his short-term memory was determined to be fair.  Attention 
and concentration were good.  Panic symptoms were noted to be 
present, especially when he lost his temper.

With regard to his social interaction, the veteran reported 
that he currently had a girlfriend whom he had dated for the 
last five years.  He currently lived with the girlfriend but 
moved to his sister's house whenever he had trouble with his 
girlfriend.  He stated that he had a daughter he occasionally 
saw, and several grandchildren he saw every two to three 
months.  He stated that it was difficult for him to be close 
to other people.  The veteran reported that his only friends 
were other Vietnam veterans.  He stated that he did not 
socialize with anyone outside of his PTSD support group.  
With regard to leisure activities, the veteran stated that he 
occasionally went to the casino.  He tended to avoid crowds.  
With regard to his occupational history, the veteran reported 
that he was currently working at the USPS, a job he had had 
for many years, and that he thought daily about "going after 
his supervisor," with whom he did not get along.  He 
reported that although he had never gotten along with his 
supervisor, his relationship with his supervisor had 
deteriorated over the last two years.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic PTSD.  Based upon the above 
symptoms, a GAF score of 55 was assigned.  The examiner noted 
that the veteran was in danger of losing his job due to 
conflicts and slow performance at work related to pain when 
walking.  He was distant from friends and family, had no 
recreation aside from watching television, and going to group 
therapy every two weeks.

In support of his claim for an increased rating, the veteran 
submitted a January 2005 letter from the therapist who 
conducted his PTSD group therapy.  In this letter, the 
therapist stated that he had been treating the veteran for 
PTSD symptoms for the last 42 months.  Due to his PTSD, the 
veteran experienced dissociative flashbacks that triggered an 
exaggerated startle response, presenting a danger to himself 
and others.  This type of behavior impeded his social 
relationships, creating an insurmountable barrier to building 
a social support system.  The veteran also experienced 
suicidal ideation, and lived in a state of impending doom.

Other symptoms related to PTSD that the veteran frequently 
experienced included emotional numbing and sleep disturbance 
with reoccurring nightmares of Vietnam.  These symptoms 
impeded his ability to concentrate, impaired his ability to 
discriminate between relevant and irrelevant stimulus, and 
function adequately both socially and occupationally.  The 
veteran also experienced impaired impulse control.  

The March 2002, February 2003, and February 2004 VA 
examinations assigned GAF scores of 60, 55, and 55, 
respectively.  Other treatment records dated from May 2002 to 
March 2005 reflect GAF scores of 63, 61, 51, 81, 71, 61, and, 
most recently, of 51.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 81 reflects absent or minimal 
symptoms.  GAF scores from 71 to 80 generally reflect 
symptoms that if present, are generally transient and 
expectable reactions to psychosocial stressors, and involve 
no more than slight impairment in social, occupational, or 
school functioning.  GAF scores from 61 to 70 generally 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful relationships.  GAF scores of 51 to 55 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he does not like to 
socialize, and that he often isolates himself, it appears 
that he does have a few significant social contacts, in the 
sense that he currently has a girlfriend, has a fairly good 
relationship with his sister, and occasionally sees his 
daughter and grandchildren and contributes to their financial 
support.  Additionally, the veteran has reported that he has 
a couple of friends who are also Vietnam veterans.  With 
regard to the veteran's occupational history, though he has 
documented problems with his supervisor, his work history has 
been stable.  While the veteran may experience exacerbations 
of his symptoms, his symptoms overall appear to be no more 
than moderately severe.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2006).  Here, there is no indication that the veteran's 
psychiatric disability overall has interfered with his 
ability to work beyond that contemplated by the 50 percent 
rating criteria.  The evidence shows that he has retained his 
employment for over 20 years and looks forward to retirement.  
Although he has had some problems, those also include 
productivity problems because of a physical disability.  
Additionally, there is no evidence of a more than mild 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since February 5, 
2002, the veteran was not seriously occupationally and 
socially impaired.  PTSD of a moderately severe disability 
warrants no more than a 50 percent disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
February 5, 2002.  In the judgment of the Board, the evidence 
as a whole demonstrates considerable industrial and social 
impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warrants more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
veteran's PTSD alone during this period has not been shown to 
have severely impaired his ability to obtain or retain 
employment.  Nor has the veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the veteran has occasionally demonstrated suicidal 
ideation and has had episodes of impaired impulse control and 
outbursts of anger, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (work, family relations, 
judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased rating for the period since February 5, 2002, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002; rating 
decisions in April 2002 and March 2003; a statement of the 
case in November 2004; and a supplemental statement of the 
case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating higher than 50 percent for PTSD since February 5, 
2002, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


